--------------------------------------------------------------------------------

EXTENSION AGREEMENT

THIS EXTENSION AGREEMENT is made effective as of the 22nd day of June, 2005, by
and among Phage Genomics, Inc. (the “Optionee”), K. Ian Matheson (“Matheson”),
Searchlight Minerals, Inc., Pass Minerals Inc., Michael D. Anderson, Farrell
Drozd, and Michael I. Matheson, (together the “Optionors”) (the "Extension
Agreement").

WHEREAS:

A.         The Optionors, the Optionee and Matheson are parties to a Letter
Agreement dated as of February 8, 2005, (the "Letter Agreement"), wherein the
Optionors agreed to assign, subject to the fulfillment of certain conditions,
all of their right title and interest in the following Nevada mineral claim to
the Optionee:

Nevada Mineral Claim  Serial Number  Rio Raga 306  NMC 715676 

B.          The Optionors and the Optionee mutually desire to extend the
corporate restructuring date set out in Section 7 to the Letter Agreement (the
“Restructuring Date”) upon the terms and conditions set forth herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises
contained herein and for other good and valuable consideration, the parties
agree as follows:

1.          Extension of Restructuring Date. Section 7 of the Letter Agreement
is hereby revised to read as follows:

> “Phage is completing a corporate restructuring and Phage will issue the
> securities as set forth in this agreement upon completion of the restructuring
> which will be completed on or before June 30, 2005.”

2.          No Other Modification. The parties confirm that the terms, covenants
and conditions of the Letter Agreement remain unchanged and in full force and
effect, except as modified by this Agreement.

3.          Headings. The headings of the various sections of this Extension
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Extension Agreement.

4.          Counterparts. This Extension Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other parties.

5.          Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

--------------------------------------------------------------------------------

2

6.          Entire Agreement. This Extension Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject hereof.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Extension
Agreement as of the date first written above.

PHAGE GENOMICS, INC.    PASS MINERALS INC.  by its authorized signatory:    by
its authorized signatory:              /s/ K. Ian Matheson    /s/ K. Ian
Matheson  Signature of Authorized Signatory    Signature of Authorized
Signatory              K. Ian Matheson    K. Ian Matheson  Name of Authorized
Signatory    Name of Authorized Signatory              President    President 
Position of Authorized Signatory    Position of Authorized Signatory           
        SEARCHLIGHT MINERALS, INC.      by its authorized signatory:           
      /s/ K. Ian Matheson      Signature of Authorized Signatory               
  K. Ian Matheson      Name of Authorized Signatory                  President 
    Position of Authorized Signatory                        SIGNED, SEALED AND
DELIVERED      BY K. IAN MATHESON in the presence of:                  /s/ Bill
Trempe     Signature of Witness          /s/ K. Ian Matheson  Bill Trempe   K.
IAN MATHESON  Name of Witness            651 Thousand Oaks     Address of
Witness     


--------------------------------------------------------------------------------

3

SIGNED, SEALED AND DELIVERED      BY MICHAEL D. ANDERSON in the presence of:   
        /s/ Betty R. Trempe   /s/ Michael D. Anderson  Signature of Witness   
MICHAEL D. ANDERSON              Betty R. Trempe     Name of Witness           
2215 Lucerne Circle     Henderson, NV  89014     Address of Witness             
    SIGNED, SEALED AND DELIVERED      BY FARRELL DROZD in the presence of:     
      /s/ Bill Trempe     Signature of Witness    /s/Farrell Drozd      FARRELL
DROZD  Bill Trempe     Name of Witness            651 Thousand Oaks     Address
of Witness                  SIGNED, SEALED AND DELIVERED      BY MICHAEL I.
MATHESON in the presence of:                  /s/ Robert L. Moser   /s/Michael
I. Matheson  Signature of Witness    MICHAEL I. MATHESON        Robert L. Moser
    Name of Witness            3907 Martin Pkway     Colleyworth, TX  76034    
Address of Witness     


--------------------------------------------------------------------------------